Citation Nr: 1140697	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  10-27 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from May 1944 to May 1946.  He died on June [redacted], 2008.  The appellant is his surviving spouse.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (ROs) in Winston-Salem, North Carolina.  

During the course of this appeal, the RO afforded the appellant two opportunities to present testimony in support of her claim at a hearing at the RO.  On the dates of the scheduled hearings, in August and October 2010, however, the appellant failed to report.  

This Board has advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2008 due to complications of a fall; other significant conditions contributing to his death, but not resulting in the underlying cause thereof included a hip fracture, pneumonia and dementia.

2.  At the time of his death, the Veteran was service connected for the loss of use of the right upper extremity due to a gunshot wound with muscle loss, atrophy and ankylosis of the elbow, rated as 90 percent disabling, and degenerative disc disease of the cervical spine with a retained foreign body, rated as 10 percent disabling.  

3.  A service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.  


CONCLUSION OF LAW

The Veteran's death was not due to a service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002).

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided the appellant with VCAA notice on her claim by letters dated in August 2008 and June 2009.  The content of these letters reflects compliance with pertinent regulatory provisions and case law, noted above.  In the letters, the RO acknowledged the appellant's claim, notified her of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified her of VA's duty to assist and indicated that it was developing her claim pursuant to that duty.  As well, the RO identified the evidence it had received in support of the appellant's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the appellant in obtaining all other outstanding evidence provided she identified the sources thereof.  The RO also noted that, ultimately, it was the appellant's responsibility to ensure VA's receipt of all pertinent evidence.  

The agency of original jurisdiction must provide a claimant VCAA notice prior to initially deciding his claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO complied with this timing requirement by providing the appellant the previously mentioned VCAA notice letters before initially adjudicating her claim.  

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2010).

In this case the RO made reasonable efforts to identify and obtain relevant records in support of the appellant's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO endeavored to secure and associate with the claims file all evidence the appellant identified as being pertinent to her claim, but was not completely successful.  As the RO noted in its June 2009 memorandum, according to providers allegedly in possession of such records, they do not exist.  The RO also obtained a medical opinion in support of the appellant's claim.  

II.  Analysis

The appellant claims entitlement to DIC benefits based on her status as a surviving spouse of a Veteran who died from a service-connected disability.  According to written statements she submitted during the course of this appeal, the Veteran's service-connected right arm disabilities prevented the Veteran from breaking a fall, the complications of which resulted in his death.  The appellant points out that these disabilities, incurred during combat on Iwo Jima during World War II, were so severe, during the latter part of the Veteran's lifetime, he could not use his right arm for any practical purposes, including bathing and dressing.  She asserts that on the day of the fatal fall, she tried to catch him, knowing that he could not use his right arm, but was unsuccessful.  Allegedly, the Veteran thus fell to and struck his head on the floor.  

The appellant alternatively contends that she should be awarded VA benefits based on the Veteran's death because, for in excess of nine years prior thereto, the Veteran was in receipt of a total disability rating.    

DIC benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).  A veteran's death will be considered as having been due to such a disability when the evidence establishes that the disability was either the principal or a contributory cause of death. 38 C.F.R. § 3.312 (2010).  The principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, one must consider whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Veteran's service personnel and treatment records confirm that the Veteran received right arm injuries while serving in combat on Iwo Jima during World War II.  These injuries, being severe, eventually necessitated his discharge from service.  Following discharge the RO granted the Veteran service connection for multiple related disabilities, including a gunshot wound of the right arm, muscle groups VII and VIII, with severe muscle loss, atrophy and limitation of motion of the fingers; limitation of pronation and supination of the right arm; and a joint fracture of the right elbow with a deformity and limitation of motion.  By the time of the Veteran's death on June [redacted], 2008, the RO had combined and recharacterized these disabilities as the loss of use of the right upper extremity due to a gunshot wound with muscle loss, atrophy and ankylosis of the elbow, rated as 90 percent disabling.  The RO had also service connected the Veteran for degenerative disc disease of the cervical spine with a retained foreign body, rated as 10 percent disabling.  

The Veteran received treatment for his right arm and cervical spine disabilities throughout the years and, according to VA and private treatment records, beginning as early as the 1970s, he also received treatment, including pharmacological, for, in part, psychiatric disorders, multiple cardiac and vascular disorders, type II diabetes, lung disease, hyperthyroidism, throat cancer and dementia.  In 2003, he experienced a cerebrovascular accident and underwent right and left carotid endarterectomies.   

The Veteran was severely limited in his ability to use his right upper extremity, including his fingers, and this limitation gradually worsened as the Veteran progressed in age.  

In May 2008, at age 82, the Veteran presented to an emergency room following a fall at home.  On admission, the appellant reported that the Veteran had fallen suddenly the previous night while walking down the hall to his bedroom, but had not lost consciousness.  Apparently she then helped him up and into bed, but the morning of admission, noticed he was having difficulty moving around.  She thus called the emergency room and requested transport.  The appellant noted that, prior to the fall, during the last four years since undergoing a bilateral carotid endarterectomy, the Veteran had had limited activity and had declined cognitively.  Admitting diagnoses included: probable subendocardial myocardial infarction; Alzheimer's disease; noninsulin dependent diabetes mellitus; hyperlipidemia; essential hypertension; chronic obstructive pulmonary disease and mild congestive heart failure. 

In the emergency room, medical personnel discovered an elevated myocardial infarction and a right subcapital femoral fracture, conditions necessitating admission to the hospital.  While hospitalized, the Veteran underwent a right hip hemiarthroplasty.  Postoperatively, he experienced persistent renal insufficiency, anemia, acute delirium superimposed upon his baseline dementia, and respiratory distress, the latter of which necessitated the placement of a BiPAP.  The appellant eventually pursued in-patient hospice care for the Veteran who gradually deteriorated, developing a fever and possibly pneumonia.  

On June [redacted], 2008, the Veteran died.  According to his death certificate, complications of a fall represented the immediate cause of the Veteran's death; other significant conditions contributing to his death, but not resulting in the underlying cause thereof included a hip fracture, pneumonia and dementia.

A medical professional has discussed whether the Veteran's service-connected right upper extremity and/or cervical spine disabilities or a disability otherwise related to service caused or contributed to the Veteran's death.  In June 2001, a physician/Professor at the Department of Orthopedics at a VA medical facility found that the May 2008 fall, which led to the Veteran's death, was not at least as likely as not caused by any such service-connected disability.  The VA physician also found that no disability related to service contributed substantially or materially to the Veteran's fall, the complications of which caused his death.  

In offering this unfavorable decision, the VA physician reasoned that: (1) Although the Veteran had a nonfunctional right upper extremity, he had had a fully functional life until December 1988, working as a teacher and principal; (2) He had struggled with bipolar affective disorder, manic, since 1975, a condition that necessitated several hospitalizations and the use of multiple psychotherapeutic medications; 
(3) He underwent bilateral carotid endarterectomies in 2004, after which he reportedly experienced limited activity; (4) Risk factors for falls in the elderly population include increasing age, polypharmacy (four or more medications), medical conditions, cognitive impairment, sensory deficits, neurologic changes that result in balance disorders, weakness, dizziness, syncope and drop attacks; (5) The fall the Veteran experienced in May 2008 did not involve a loss of consciousness and could have resulted from an episode of dizziness, lightheadedness, or a drop attack (sudden spontaneous fall while standing or walking with no loss of consciousness and a complete recovery in seconds); (6) The Veteran had many problems that could have contributed to the fall independent of his service-connected right upper extremity and cervical spine disabilities, including the bilateral carotid endarterectomies he underwent in 2004, the limitation of activity, which gradually worsened during the year prior to his death, and weakness and instability following these procedures, the myocardial infarction that was diagnosed upon admission to his last hospitalization, dementia, psychiatric illness, and peripheral vascular disease with compromised circulation to the brain; (7) Falls are the leading cause of injury-related visits to emergency rooms and the primary etiology of accidental deaths in persons over 65; (8) Drop attacks, which are caused by a combination of heart, cardiovascular and brain circulatory issues, account for as many as 25 percent of elderly falls; and (9) Elderly people with 
co-morbidities who fall and experience a hip fracture are at high risk for mortality.  

Based on these findings, the VA physician summarized that elderly persons with multiple co-morbidities, especially cardiac, peripheral vascular disease, diabetes, dementia, chronic obstructive pulmonary disease and psychiatric illness, are at risk for falls, hip fractures and subsequent complications leading to death.  He concluded that the nonfunctional right upper extremity and cervical spine disability were not significant factors in the Veteran's fall and subsequent death. 

The Board must assess the credibility and weight to be attached to a medical opinion.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Provided an opinion includes adequate statements of reasons or bases, the Board may favor one over another.  Wray v. Brown, 7 Vet. App. 488 (1995).  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In this case, the appellant's assertion linking the Veteran's death to his service-connected right upper extremity disability conflicts with the VA physician's opinion ruling out such a relationship.  This assertion is not competent.  Although the appellant is competent to report that the Veteran was unable to catch himself due to his functionally limited service-connected right upper extremity disability, she is not competent to attribute the Veteran's death to his inability to do so.  She does not possess a recognized degree of medical knowledge to provide an opinion on medical causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The VA physician's opinion is competent and credible.  It is based on a review of the clinical evidence of record and pertinent lay statements and supported by rationale.  Based primarily on this opinion, the Board finds that a service-connected disability was not the immediate or underlying cause of death, or etiologically related thereto, and did not contribute substantially or materially to the death, aid or lend assistance to the production thereof, or combine to cause it.  

The Board acknowledges the appellant's alternative theory that she should be awarded VA benefits based on the Veteran's death because, for in excess of nine years prior thereto, the Veteran was in receipt of a total disability rating.  However, as the RO pointed out in its August 2008 VCAA notice letter, to be awarded DIC benefits on this basis under 38 U.S.C.A. §1318 (West 2002), the Veteran would have had to have been rated totally disabled due to service-connected disabilities for at least 10 years prior to his death.  

There is no competent evidence of record relating the Veteran's death to a service-connected disability.  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.  



ORDER

Service connection for the cause of the Veteran's death is denied.


___________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


